DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
Claims 8-12 & 14: “outer cylinder shaft” should read --flexible outer cylinder shaft--,
Claims 8-12 & 14: “inner cylinder shaft” should read --flexible inner cylinder shaft--,
Claim 9, line 2: “clearance” should read --a clearance--,
Claim 13, line 2: “a pipe shape” should read --is a pipe--,
Claim 13, line 6: “pipe portion” should read --pipe--, 
Claim 14, line 6: “provided between” should read --provided in--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the distal end portion of said outer cylinder shaft” and “the distal end portion of said inner cylinder shaft" in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "the inner diameter” and “the outer diameter" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 14 recites the limitation “the outside” in lines 5 & 11. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “the handle” in line 15. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. Pat. No. 5100386, cited in IDS), herein referred to as “Inoue”, in view of Harada et al. (U.S. Pub. No. 2014/0114306), herein referred to as “Harada”.
Regarding claim 8, Inoue discloses a balloon catheter (catheter assembly 10), comprising: 
a flexible outer cylinder shaft (outer catheter tube 12; Col. 2, lines 58-60: outer tube 12 of the catheter is often made of a flexible plastic material such as vinyl chloride, polyurethane, or the like); 
a holding member (syringe fitting 34) for an operator to hold during operation (where this section is capable of being held/grasped), said holding member connected to a proximal end portion of said outer cylinder shaft (Col. 3, lines 41-43: the open proximal end of the outer catheter tube 12 is fastened at 32, by suitable fastener means, to a conventional syringe fitting 34); 
a sealing member (O-ring 40) that maintains liquid tightness incorporated in said holding member (Col. 3, lines 55-57: A resilient O-ring 40 surrounding the slide tube 38 within the syringe fitting 34 provides such sealing effects); 
a flexible inner cylinder shaft (pusher member 44; Col. 4, lines 20-23: pusher member 44 may be advantageously made of metal or other material having a hardness greater than the catheter tubular elements; lines 28-29: A solid rod with a greater flexibility could be employed as pusher member); 
a tube (inner catheter tube 14); 
a push-in member (handle member 50) connected to a proximal end portion of said inner cylinder shaft (Col. 4, lines 34-36: handle member 50 fixedly attached to the proximal end of the pusher member 44); 
a pull-out prevention member connected to said push-in member (see annotated Fig. 2, below where a portion of inner catheter tube 14/pusher 44 has a section of larger diameter, and as depicted in the image, would prevent handle 50 from being pulled too far proximally; also, see that pull-out prevention member is connected to the push-in member via inner catheter tube 14/pusher 44); and 

    PNG
    media_image1.png
    386
    736
    media_image1.png
    Greyscale

Figure 1: Inoue Fig. 2 showing the pull-out prevention member
a balloon (balloon 16) composed of an elastic material (Abstract: an expandable or inflatable balloon element which can be fully stretched longitudinally; where this describes a balloon made of an elastic material) and connected to each of the distal end portion of said outer cylinder shaft (via fastener 28) and the distal end portion of said inner cylinder shaft (via fastener 30); 
wherein said tube is inserted over said inner cylinder shaft over an area thereof except for a connecting portion between said balloon and said inner cylinder shaft (see Fig. 1 where tube/inner tube 14 is coaxial with pusher member 44 and inner catheter tube 14 is shown as ending proximal to the distalmost connection point of the balloon).
But Inoue fails to disclose wherein the tube has a Rockwell hardness of R 115 or more, a flexural modulus of 3.0 to 4.5 GPa, and a thickness of 0.06 to 0.12 mm.
However, Harada discloses a tube (outer cylindrical shaft 5) having a Rockwell hardness of R 115 or more, a flexural modulus of 3.0 to 4.5 GPa, and a thickness of 0.06 to 0.12 mm ([0050: The material of the outer cylindrical shaft 5 include polyimide resins. The outer cylindrical shaft 5 preferably has an outer diameter of 3.0 to 4.0 mm, and an inner diameter of 2.5 to 3.5 mm; where the range for the inner/outer diameters includes diameters resulting in a thickness of 0.06-0.12 mm and if the outer tube is made of polyimide resin and is 0.06 - 0.12 mm thick, it will have a Rockwell hardness of 115 or more and a flexural modulus of 3-4.5 GPa; additionally, see evidentiary reference and explanation, below). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the tube thickness and properties of Inoue to those of Harada for the purpose of enabling the tube to be flexible and to have high antithrombogenicity (Harada: [0050]). 
(Where in the instant disclosure, tube (5) is “[0037] Examples of the material of the tube 5 include polyimides, polyether ether ketones, polyphenylene sulfides, polyetherimides and polyamideimides, but not limited thereto” & “[0085] As the tube 5, a tube (made of polyimide)”, the following evidentiary reference was used:
“Overview of materials for Polyimide”: Hardness, Rockwell R: 123 - 129; Flexural Modulus: 1.38-37.9 GPa https://www.matweb.com/search/DataSheet.aspx?MatGUID=ab35b368ab9c40848f545c35bdf1a672&ckck=1)
Regarding claim 10, Inoue fails disclose wherein said inner cylinder shaft has a tensile elastic modulus of 500 to 1,400 MPa, a thickness of 0.1 to 0.23 mm and a yielding strength of 25 MPa or more.
However, Harada discloses wherein said inner cylinder shaft (inner cylinder shaft 6) has a tensile elastic modulus of 500 to 1,400 MPa, a thickness of 0.1 to 0.23 mm and a yielding strength of 25 MPa or more ([0050]: The material of each of the inner cylinder shaft 6 include polyamide resins. The inner cylinder shaft 6 preferably has an outer diameter of 1.5 to 1.7 mm, and an inner diameter of 1.2 to 1.3 mm; where the range for the inner/outer diameter includes diameters resulting in a thickness of 0.1-0.23 mm and if the inner tube is made of polyamide resin and is 0.1-0.23 mm thick, it will have a tensile elastic modulus of 500 to 1,400 MPa and a yielding strength of 25 MPa or more; additionally, see evidentiary reference and explanation, below). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the inner cylinder shaft thickness and properties of Inoue to those of Harada for the purpose of enabling the tube to be flexible and to have high antithrombogenicity (Harada: [0050]).
(Where in the instant disclosure, inner cylinder (4) is “[0034] The inner cylinder shaft 4 is preferably composed of a material having a tensile elastic modulus of 500 to 1,400 MPa and a yielding strength of 25 MPa or more, when measured by the test method in accordance with ISO 527, and having a thickness of 0.1 to 0.23 mm. Specific examples of the material include polyamides and polyether block amides, but not limited thereto.”, the following evidentiary reference was used:
“Overview of materials for Nylon 6, Extruded”: Modulus of Elasticity: 0.450 - 3.50 GPa; Tensile Strength, Yield: 35.0 - 186 MPa
https://www.matweb.com/search/DataSheet.aspx?MatGUID=726845c457b94b7cafe31d2e65739e1d, where nylon is a polyamide).
Regarding claim 11, Inoue discloses wherein said tube (inner catheter tube 14) and said inner cylinder shaft (pusher member 44) are fixed to each other only at a proximal end portion of said tube and the proximal end portion of said inner cylinder shaft (Col. 4, lines 30-32: pusher member 44 can be operatively connected to the slide tube 38 and accordingly the inner catheter tube 14; lines 49-50: pusher member 44 and the inner catheter tube 14 are moved together; where slide tube 38 is on the proximal portion of the device).
Regarding claim 12, Inoue discloses wherein said tube (inner catheter tube 14) and said inner cylinder shaft (pusher member 44) are fixed to each other only at a distal end portion of said tube and the distal end portion of said inner cylinder shaft (Col. 4, lines 4-9: pusher member 44 is inserted into the inner catheter tube 14 and moved forward therealong until the leading end of the pusher member 44 comes into abutting engagement with the small inside diameter section 26 of the connector ring 24 to which the distal end of the inner catheter tube 14 is fixedly attached).
Regarding claim 13, Inoue discloses wherein said push-in member (handle 50) has a pipe shape with a varying outer diameter (where the pipe shape comprises handle 50, operating knob 48 and slide tube 38 and are shown in Fig. 2 as varying in diameter); 
wherein a transition portion where said outer diameter is varying of said push-in member has a tapered shape, and respective outer diameters of said pipe are configured to decrease in a direction from a proximal end side toward a distal end side of the pipe (see annotated Fig. 2, below where there is a tapered section and it decreases from a proximal side towards a distal end); and 

    PNG
    media_image2.png
    391
    740
    media_image2.png
    Greyscale

Figure 2: Inoue Fig. 2 showing the tapered section of the pipe
said pull-out prevention member (see annotated Inoue Fig. 2 (Figure 1, above) is provided on the pipe portion of said push-in member (see where the flared-out section resides on slide tube 38) at a position where a first change in the outer diameter occurs in a direction toward the distal end side, in a state where said balloon is at its equilibrium length (Col. 3, lines 66-68 & Col. 4, lines 1-3: The pusher member 44 is utilized only when the longitudinal stretching of the balloon element 16 is required during inserting the catheter 10 into the blood vessel for emplacement of the balloon element 16 relative to occlusions or during removing the catheter from the vessel; Col. 4, lines 49-53: As the pusher member 44 and the inner catheter tube 14 are moved together in the lefthand direction as viewed in FIGS. 1 and 2, a reduction in the space L will result, indicating the extent to which the balloon element 16 has been longitudinally stretched; where when the pusher member 44 is not used, the balloon is in its equilibrium state).
Regarding claim 14, Inoue in view of Harada discloses the balloon catheter according to claim 8 (see rejection for claim 8, above), but Inoue fails to disclose a balloon catheter for ablation, comprising: 
an electrode lead wire capable of conducting a high frequency current and provided in a space between said inner cylinder shaft and said outer cylinder shaft and; 
a temperature sensor lead wire that transmits temperatures in said balloon to the outside, said temperature sensor lead wire being provided between the space between said inner cylinder shaft and said outer cylinder shaft; and 
a lead wire cladding tube through which said electrode lead wire and said temperature sensor lead wire are inserted so that said electrode lead wire and said temperature sensor lead wire are led into the space between said inner cylinder shaft and said outer cylinder shaft, from the outside; 
wherein said electrode lead wire and said temperature sensor lead wire are made of metals different from each other, and contact each other in an interior of said balloon; and 
said lead wire cladding tube is in the form of a pipe including a portion with a varying outer diameter, and is provided on a distal side from the handle portion of said push-in member to be slidable while maintaining liquid tightness via said sealing member.
However, Harada discloses a balloon catheter for ablation (Abstract: a balloon ablation catheter), comprising: 
an electrode lead wire (lead wire 8; [0052]: the high-frequency-current-applying electrode 3 is preferably formed by coiling the high-frequency-power-supplying lead wire 8) capable of conducting a high frequency current ([0052]: high-frequency-power-supplying lead wire 8) and provided in a space between said inner cylinder shaft and said outer cylinder shaft (see Fig. 2, where lead wire 8 is between inner cylinder shaft 6 and outer cylinder shaft 5); 
a temperature sensor lead wire (temperature sensor lead wire 9) that transmits temperatures in said balloon to the outside ([0010]: a temperature sensor lead wire that supplies a measured signal to the power supply; [0045]: a thermocouple temperature sensor in the balloon 2), said temperature sensor lead wire being provided between the space between said inner cylinder shaft and said outer cylinder shaft (see Fig. 2, where lead wire 9 is between inner cylinder shaft 6 and outer cylinder shaft 5); and 
a lead wire cladding tube (Y-shaped connector 13 and surrounding structures are considered as a lead wire cladding tube, see annotated Figure 1, below) through which said electrode lead wire and said temperature sensor lead wire are inserted so that said electrode lead wire and said temperature sensor lead wire are led into the space between said inner cylinder shaft and said outer cylinder shaft, from the outside ([0064]: posterior end of each of the high-frequency-power-supplying lead wire 8 and the temperature sensor lead wire 9 inserted through the space between the outer cylindrical shaft 5 and the inner cylinder shaft 6 shown in FIG. 2 is further inserted through a Y-shaped connector 13, and connected to the high-frequency power generator connector 7); 

    PNG
    media_image3.png
    418
    746
    media_image3.png
    Greyscale

Figure 3: Harada Fig. 1 showing the lead wire cladding tube
wherein said electrode lead wire and said temperature sensor lead wire are made of metals different from each other ([0052]: Examples of the material of the high-frequency-power-supplying lead wire 8 include highly conductive metals such as copper, silver, gold, platinum, tungsten and alloys; [0063]: Examples of the material of the temperature sensor lead wire 9 include constantan; additionally, it is known in the art that for thermocouples, the sensor comprises two wires/metallic structures of different metals (typically constantan & copper)), and contact each other in an interior of said balloon ([0053]: thermocouple temperature sensor 4a is a thermocouple temperature sensor formed at the point where the high-frequency-power-supplying lead wire 8 and the temperature sensor lead wire 9 contact each other; where thermocouple 4a is shown as being within balloon 2 in Fig. 4); and 
said lead wire cladding tube (Y-shaped connector 13 and surrounding tubular structures, see annotated Fig. 1, above) is in the form of a pipe including a portion with a varying outer diameter (see annotated Fig. 1, above where Y-shaped connecter has a pipe-shaped portion and portions surrounding it with varying outer diameters), and is provided on a distal side from the handle portion of said push-in member to be slidable while maintaining liquid tightness via said sealing member (luer lock 12; [0049]: longitudinal length of the balloon 2 can be changed by sliding between the inner cylinder shaft 6 and the outer cylindrical shaft 5; where there is no distinct handle but any portion of the catheter can be grasped and Y-shaped connector is proximal to the inner/outer cylindrical shafts 5 & 6 & a luer lock is a form of a liquid-tight sealing mechanism).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the catheter of Inoue to the ablation catheter of Harada for the purpose of enabling the catheter to be used for ablation and for a reduction in balloon diameter upon balloon contraction and increased reliability of the use of thermocouples as the temperature sensors (Harada: Abstract, [0002], [0009]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Harada as applied to claim 8 above, and further in view of Storbeck et al. (U.S. Pub. No. 2017/0000977, cited in IDS), herein referred to as “Storbeck”.
Regarding claim 9, Inoue in view of Harada fail to disclose wherein clearance between the inner diameter of said tube and the outer diameter of said inner cylinder shaft is 0.01 to 0.1 mm.
However, Storbeck discloses wherein clearance between the inner diameter of said tube (polymer tube 50) and the outer diameter of said inner cylinder shaft (polymer tube 52) is 0.01 to 0.1 mm ([0071]: the polymer tube 50 may have an inner diameter that is at least about 0.001 inches (0.025 mm) larger than an outer diameter of the polymer tube 52). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the clearance of Inoue in view of Harada to the clearance of Storbeck for the purpose of enabling the polymer tube (52/inner cylinder shaft) to be easily disposed within the polymer tube (50/tube) (Storbeck: [0071]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dehdashtian (US 5968068): 3 tube construction with push/pull operational use. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794